ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment after Final Rejection was received on 8/18/22 but will not be entered as it fails to place the application in condition for allowance.

Response to Arguments

Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. 
The applicant asserts The combination of Ko (JP 2016-117158) and Nakatani (JP 2015-064686) fails to disclose record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event. The Examiner respectfully disagrees as the combination of Ko and Nakatani disclose the above mentioned features. Particularly, Ko discloses displaying setting item icons in a particular order based on a main body operation, such as setting a sheet of paper on a document glass or in an ADF, or receiving a print job from an external terminal (paras 13, 15, and 25-26). Nakatani discloses logging each time a user performs an input operation to execute a job (para 44). A work log 42 records a job ID and start time and end time of a user input operation, among other criteria (paras 36-37). According to claims 13, 21, and 22, the recording of history information is based on a user operation that comes after a predetermined event wherein the predetermined event causes the dynamic arrangement of icons on a screen. As such, Ko discloses the predetermined event, such as placing a document on an ADF, that causes a default order of icons to be changed. A user can then select from the re-ordered icons to perform a scan job, copy job, print job, etc. Nakatani discloses a user operation initiating an execution of a copy, scan, print job and then recording, in a work log 42, the start time of the user operation, the operation type, destination, and end time, among other criteria. Thus, the user operation that causes the recording of history information would occur after the re-ordering of icons based on a predetermined event. Therefore, the combination of Ko and Nakatani discloses record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event, as set forth in claims 13, 21, and 22. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the recording of event information into a work log, as described by Nakatani, with the system of Ko. The suggestion/motivation for doing so would have been to provide an electronic apparatus capable of quantitatively grasping an effect of reducing a work cost, user’s workload, by an operation assisting function (Nakatani para 7). Therefore, the combination of Ko and Nakatani discloses “record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event”, as set forth in claims 13, 21, and 22.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/Primary Examiner, Art Unit 2677